925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph M. BAILEY, Jimmy Ray Givens, Plaintiffs-Appellants,v.Ned Ray McWHERTER, Governor, State of Tennessee, JeffReynolds, Commissioner, Howard Carlton, Warden, CharlesBrymer, Counselor, Patricia Vaughn, Counselor, Howard Cook,Classification Director, Department of Corrections, State ofTennessee, Charles Traughber, Chairman, Tom Biggs, Member,Ron Bishop, Member, Linda Miller, Member, Linda Merriman,Member, Board of Paroles, State of Tennessee, Defendant-Appellees.
No. 90-5773.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Ralph M. Bailey and Jimmy Ray Givens appeal from the district court order denying their motion to proceed in forma pauperis and dismissing their complaint.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In an attempt to sue numerous state officials for monetary damages, Bailey and Givens (Tennessee prison inmates) moved to proceed in forma pauperis.


3
The district court denied appellants' application because the signatures which appeared on the in forma pauperis application were not the same signatures which appeared on the complaint.  The court inferred malice or a lack of good faith because of the discrepancies between the signatures, pursuant to 28 U.S.C. Sec. 1915(d).


4
The court allowed appellants twenty days in which to resubmit valid applications, accompanied by explanations why they originally submitted false applications.  The appellant's refiled, but the court was not convinced.  The court reasoned that:


5
It does not take a trained graphologist to determine that the signatures on plaintiffs' original applications are not their own.  A comparison of plaintiffs' signatures leads to the conclusion that they have falsified their applications and are now attempting to deceive the court and to abuse the judicial process.  Plaintiffs have shown an obvious lack of good faith by filing false applications to proceed in forma pauperis and by filing false responses to an order of this court.


6
Upon review, we conclude that the district court did not abuse its discretion.    See Taylor v. United States Parole Comm'n, 734 F.2d 1152, 1155 (6th Cir.1984).  Accordingly, the order of the district court, dated May 18, 1990, denying Bailey and Givens in forma pauperis status and dismissing their complaint, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.